Title: To Benjamin Franklin from Jonathan Williams, Jr., 13 June 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dr & hond Sir.Nantes June. 13. 1782.
Inclosed are 2 Letters from Major Franks one for you & one for Mr Jay. The Bills mentioned I have sent to Mr Grand.— What is to be done about sending out the public Stores? There are here two large american Ships now here which will want Freight one of them the Cato of 300 Tons to my address, but these Ships belong to the Northward & cannot take Freight to go South of Boston.— There is a fine new french Ship just launched which is to be coppered burthen about 300 Tons, she may be ready in two months, but the owner will not freight her under £300 per Ton measurement on Goods. I do not for my own part think a good Ship can be had for less. If you can consent to send to the Northward the american Ships might answer, but if not you must depend on french ones. Please to inform me what I am to do.
I am as ever most dutifully & affectionately Yours.
J Williams Jr
Doctor Franklin.
